Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites .  Applicant may cancel the claim(s), amend the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10430631 by Lu et al., hereinafter “Lu”, in view of Chen et al. , hereinafter “Chen”, and Scott et al. (PG-Pub. US 20050174015), hereinafter “Scott”. 
Regarding claim 22, all the limitations of claim 22 are found in claim 1 of U.S. Patent No. 10430631 by Lu except: wherein one or more of the MUT elements are periodically activated to detect whether the finger is present.
However, in a related field, Chen teaches: wherein  (¶ [0007] Please refer to FIG. 3, which is a schematic diagram of signal waveforms corresponding to the touch panel system 10 in the period mode. In the period mode, the touch sensing unit 100 and the micro control unit 110 usually operate in an inactive state. The ring counter 120 utilizes the clock RCLK to set a sleep period T1, and thereby periodically awakes the micro control unit 110 to enter the normal mode. During an operation time T2 of the normal mode, the micro control unit 110 detects whether a finger touch event actually occurs according the sensing data SES_DATA, and then remains in the normal mode if the finger touch event is confirmed. However, if no finger touch event is confirmed within few seconds during the normal mode, the micro control unit 110 returns to the inactive state).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lu to incorporate the teachings of Chen by including: wherein  in order to save power consumption by putting most of the system’s functions to sleep until a finger is detected to have touched the sensor.
Moreover, in a related field, Scott teaches utilizing one or more elements (¶ [0088] FIG. 7B illustrates a sensor array 750 comprising piezoelectric film (piezo film)…This orientation creates a plurality of individually addressable regions or elements in the piezo film. As used herein, the term element refers to any region of a sensor array that can be addressed, either individually or as part of a larger region, using the rows of parallel electrically conductive lines (conductors)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lu and Chen to incorporate the teachings of Scott by including: activating one or more elements in order to
Regarding claim 23, Lu in view of Chen and Scott teaches: the MEMS ultrasound fingerprint ID system of claim 22 as applied above. 
Lu in view of Chen and Scott also teaches: wherein a single MUT element (a single MUT element is the same as one MUT element) is periodically activated to detect whether the finger is present as applied above in claim 22 when only an individual element is addressed as shown by Scott (¶ [0088] ... the term element refers to any region of a sensor array that can be addressed, either individually or as part of a larger region). 
Regarding claim 24, Lu in view of Chen and Scott teaches: the MEMS ultrasound fingerprint ID system of claim 22 as applied above.
While Chen teaches: ¶ [0009] In order to increase power saving efficiency of the period mode, the prior art touch panel system 10 uses a longer period for the sleep period T1, or reduces the operation time T2 of the micro control unit 110. Although this way solves the problem of current consumption to a certain degree, the sensitivity of touch sensing is lowered.
Lu in view of Chen and Scott does not teach: wherein the system is configured to activate the one or more MUT elements about ten times per second.
However, choosing a specific time period to keep the elements activated is matter of obviousness to one skilled in the art when designing a fingerprint identification system to balance the power consumption and sensitivity. 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lu in view of Chen and Scott to incorporate: wherein the system is configured to activate the one or more MUT elements about ten times per second in order to accomplish a desired power consumption and sensitivity by adjusting the time period when activating the sensing elements.
Regarding claim 25, Lu in view of Chen and Scott teaches: the MEMS ultrasound fingerprint ID system of claim 22 as applied above.
Chen further teaches: wherein the system is configured to activate the MUT transmitter-receiver array upon detection of the finger by the one or more MUT elements (¶ [0007] …During an operation time T2 of the normal mode, the micro control unit 110 detects whether a finger touch event actually occurs according the sensing data SES_DATA, and then remains in the normal mode if the finger touch event is confirmed. However, if no finger touch event is confirmed within few seconds during the normal mode, the micro control unit 110 returns to the inactive state).
By modifying the system taught by Scott, which has elements that can be addressed individually or as part of a larger portion, by the technique taught by Chen to periodically activate a first portion sensor array to detect a finger touch, and then activating a second portion of the sensor array since the elements of the sensor array can be addressed individually, one of ordinary skill in the art can successfully arrive to a predictable result.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lu in view of Chen and Scott to incorporate: wherein the system is configured to activate the MUT transmitter-receiver array upon detection of the finger by the one or more MUT elements in order to
Regarding claims 26, all the limitations of the claim are be found in claim 19 of U.S. Patent No. 10430631 by Lu. Moreover, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 27, Lu in view of Chen does not teach: wherein the MEMs ultrasound fingerprint ID system of claim 22 comprises an on switch for the device.
However, employing a switch to turn a device on and off is a standard practice to one of ordinary skill in thee art.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lu in view of Chen to incorporate: wherein the MEMs ultrasound fingerprint ID system comprises an on switch for the device in order to turn a device on and off.
Regarding claims 28, all the limitations of the claim are be found in claim 20 of U.S. Patent No. 10430631 by Lu. Moreover, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 29, Lu in view of Chen does not teach: wherein the MEMs ultrasound fingerprint ID system comprises an on switch for the device.
However, employing a switch to turn a device on and off is a standard practice to one of ordinary skill in thee art.
Lu in view of Chen to incorporate: wherein the MEMs ultrasound fingerprint ID system of claim 22 comprises an on switch for the device in order to turn a device on and off.
Regarding claims 30, all the limitations of the claim are be found in claim 21 of U.S. Patent No. 10430631 by Lu. Moreover, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 31, Lu in view of Chen does not teach: wherein the MEMs ultrasound fingerprint ID system comprises an on switch for the device.
However, employing a switch to turn a device on and off is a standard practice to one of ordinary skill in thee art.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lu in view of Chen to incorporate: wherein the MEMs ultrasound fingerprint ID system comprises an on switch for the device in order to turn a device on and off.
Claims 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10430631 by Lu, in view of  Schneider , hereinafter “Schneider. 
Regarding claim 35, all the limitations of claim 35 are be found in claims 1 and 3 of U.S. Patent No. 10430631 by Lu except: wherein the data processor uses time gating to identify echoes from the array.
However, in a related art, Schneider teaches: wherein the data processor uses time gating to identify echoes from the array (FIG. 5, column 10, lines 23-67; “In order to provide as much separation as possible between the two echoes, it is desirable to have the ringing of the radiated pressure wave (and hence, the reflected wave) be as short as possible. Therefore, very low Q transducers are used when axial resolution is of prime importance. This is generally the case when multiple images at a variety of different depths are desired. In this case, the return echoes are only captured during a specific period of time. This time represents the round trip delay time associated with the particular depth or range that is being imaged. This technique is referred to as range gating and will be discussed in further detail presently.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lu to incorporate the teachings of Schneider by including: wherein the data processor uses time gating to identify echoes from the array in order to control the emission of the ultrasonic signals and identify a time delay between the emission of an ultrasonic signal and the return of an echo corresponding to the emitted signal from a finger at different depths.
Regarding claim 36, Lu in view of Schneider teaches: the MEMS ultrasound fingerprint ID system of claim 35 as applied above.
Schneider further teaches: wherein the data processor uses time gating to identify echoes corresponding to the epidermis (FIG. 5, column 10, lines 23-67; “In order to provide as the return echoes are only captured during a specific period of time. This time represents the round trip delay time associated with the particular depth or range that is being imaged (dermis and epidermis have particular depth on or under the skin). This technique is referred to as range gating and will be discussed in further detail presently.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lu in view of Schneider to by including: wherein the data processor uses time gating to identify echoes corresponding to the epidermis in order to control the emission of the ultrasonic signals and identify a time delay between the emission of an ultrasonic signal and the return of an echo corresponding to the emitted signal from a finger at different depths such as epidermis.
Regarding claim 37, Lu in view of Schneider teaches: the MEMS ultrasound fingerprint ID system of claim 35 as applied above.
Schneider further teaches: wherein the data processor uses time gating to identify echoes corresponding to the dermis (FIG. 5, column 10, lines 23-67; “In order to provide as much separation as possible between the two echoes, it is desirable to have the ringing of the radiated pressure wave (and hence, the reflected wave) be as short as possible. Therefore, very low Q transducers are used when axial resolution is of prime importance. This is generally the case when multiple images at a variety of different depths are desired. In this case, the return echoes are only captured during a specific period of time. This time represents the round trip delay time associated with the particular depth or range that is being imaged (dermis and epidermis have particular depth on or under the skin). This technique is referred to as range gating and will be discussed in further detail presently.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lu in view of Schneider to by including: wherein the data processor uses time gating to identify echoes corresponding to the dermis in order to control the emission of the ultrasonic signals and identify a time delay between the emission of an ultrasonic signal and the return of an echo corresponding to the emitted signal from a finger at different depths such as dermis.
Claims 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10430631 by Lu, in view of  US 20120320368), hereinafter “Jiao“. 
Regarding claim 38, Lu in view of Schneider teaches: the MEMS ultrasound fingerprint ID system of claim 35 as applied above.
Lu in view of Schneider does not teach: wherein the data processor produces an image of a fingerprint by fusing an image of the epidermis with an image of the dermis.
However, in a related field Jiao teaches: wherein the data processor produces an image of a fingerprint by fusing an image of the epidermis with an image of the dermis (¶ [0040] FIG. 4C illustrates an example of a fused OCT and PAM image 280, which includes a combination of the OCT image 250 and PAM image 270. The fused image 280 is a cross sectional view of the scanned portion of the mouse ear showing the blood vessels 275 of the PAM image 270 and the epidermis 255, dermis 260, and cartilaginous backbone 265 of the OCT image 250).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lu in view of Schneider by including: wherein the data processor produces an image of a fingerprint by fusing an image of the epidermis with an image of the dermis in order to create a more accurate image of the fingerprint features and therefore better identification results.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (PG-Pub. US 20050174015) in view of Chen (PG-Pub. US 20090289908).
Regarding claim 32, Scott teaches: a method for activating a micromachined ultrasonic transducer (MUT) transmitter-receiver array comprising MUTs that apply an acoustic signal to a finger (FIGS. 1, 12, 16 and 31, ¶ [0157] FIG. 31 is a flowchart of a more detailed method 3100 for obtaining biometric data using device 1200. Method 3100 is described with reference to a particular embodiment of device 1200 having a piezo film sensor array).
the array having a first and a second portions (¶ [0088] FIG. 7B illustrates a sensor array 750 comprising piezoelectric film (piezo film)… This orientation creates a plurality of individually addressable regions or elements in the piezo film. As used herein, the term element refers to any region of a sensor array that can be addressed, either individually or as part of a larger region, using the rows of parallel electrically conductive lines (conductors)).
Scott does not teach: periodically activating 
However, Chen teaches: periodically activating (¶ [0007] Please refer to FIG. 3, which is a schematic diagram of signal waveforms corresponding to the touch panel system 10 in the period mode. In the period mode, the touch sensing unit 100 and the micro control unit 110 usually operate in an inactive state. The ring counter 120 utilizes the clock RCLK to set a sleep period T1, and thereby periodically awakes the micro control unit 110 to enter the normal mode. During an operation time T2 of the normal mode, the micro control unit 110 detects whether a finger touch event actually occurs of the according the sensing data SES_DATA, and then remains in the normal mode if the finger touch event is confirmed. However, if no finger touch event is confirmed within few seconds during the normal mode, the micro control unit 110 returns to the inactive state);
detecting the presence of a finger proximal to the MUT transmitter-receiver array based on signals received by (¶ [0007] …During an operation time T2 of the normal mode, the micro control unit 110 detects whether a finger touch event actually occurs of the according the sensing data SES_DATA );
and activating (¶ [0007] …detects whether a finger touch event actually occurs of the according the sensing data SES_DATA, and then remains in the normal mode if the finger touch event is confirmed. However, if no finger touch event is confirmed within few seconds during the normal mode, the micro control unit 110 returns to the inactive state).
By modifying the system taught by Scott, which has elements that can be addressed individually or as part of a larger portion, by the technique taught by Chen to periodically activate a first portion sensor array to detect a finger touch, and then activating a second portion of the sensor array since the elements of the sensor array can be addressed individually, one of ordinary skill in the art can successfully arrive to a predictable result.
Scott in view of Chen by periodically activating a first portion of the sensor array to detect a finger touch, and then activating a second portion of the senor array when a finger is detected to be present in order to optimize power consumption and sensitivity of a fingerprint identification system.
Regarding claim 33, Scott in view of Chen teaches: wherein the first portion of the MUT transmitter-receiver array comprises a single MUT (¶ [0088] FIG. 7B illustrates a sensor array 750 comprising piezoelectric film (piezo film)… This orientation creates a plurality of individually addressable regions or elements in the piezo film. As used herein, the term element refers to any region of a sensor array that can be addressed, either individually or as part of a larger region, using the rows of parallel electrically conductive lines (conductors)).
Regarding claim 34, Scott in view of Chen teaches: the method for activating a micromachined ultrasonic transducer (MUT) transmitter-receiver array of claim 32.
While Chen teaches: ¶ [0009] In order to increase power saving efficiency of the period mode, the prior art touch panel system 10 uses a longer period for the sleep period T1, or reduces the operation time T2 of the micro control unit 110. Although this way solves the problem of current consumption to a certain degree, the sensitivity of touch sensing is lowered.
Scott in view of Chen does not specifically teach: wherein the first portion of the MUT transmitter-receiver array is activated about ten times per second.
However, choosing a specific time period to keep the elements activated is matter of obviousness to one skilled in the art when designing a fingerprint identification system to balance the power consumption and sensitivity. 
Scott in view of Chen to incorporate: wherein the first portion of the MUT transmitter-receiver array is activated about ten times per second in order to accomplish a desired power consumption and sensitivity by adjusting the time period when activating the sensing elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        

/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665